Citation Nr: 1423709	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-21 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for degenerative disc disease, lumbosacral spine with lumbosacral strain.  

2.  Entitlement to service connection for degenerative disc disease, lumbosacral spine with lumbosacral strain.  

3.  Entitlement to service connection for sleep apnea, including as secondary to asbestosis.

4.  Entitlement to service connection for narcolepsy, including as secondary to sleep apnea.  

5.  Entitlement to service connection for restless leg syndrome, including as secondary to sleep apnea.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1962 to October 1962 and from May 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In August 2013, a Board hearing was held at the RO before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of the hearing is of record.    

The issue of entitlement to service connection for degenerative disc disease, lumbosacral spine with lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim for service connection for low back disability was denied by September 1975 and February 1977 unappealed Board decisions.

2.  Evidence received since these decisions relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  The evidence is at least in equipoise as to whether the Veteran's sleep apnea is directly related to service.  

4.  The evidence is at least in equipoise as to whether the Veteran's narcolepsy is directly related to service.  

5.  The evidence is at least in equipoise as to whether the Veteran's restless leg syndrome is directly related to service.  


CONCLUSIONS OF LAW

1.  The September 1975 and February 1977 Board decisions are final.  38 U.S.C.A. § 7104(b) (West 2002).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease, lumbosacral spine with lumbosacral strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 3.303, 3.304 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for narcolepsy are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 3.303, 3.304 (2013).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for restless leg syndrome are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable disposition of the petition to reopen the claim for service connection for degenerative disc disease, lumbosacral spine with lumbosacral strain and the claims for service connection for sleep apnea, narcolepsy and restless leg syndrome, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

II.  Analysis

A.  Claim to reopen

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine with lumbosacral strain.     

Service connection for this disability was initially denied by a September 1975 Board decision.  Reopening of the claim was subsequently denied by a February 1977 Board decision.  The Veteran was notified of these decisions and his appellate rights.  He did not initiate an appeal of either decision.  Consequently, they are final.  See 38 U.S.C.A. § 7104. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim since the last final denial, whether the last denial was on the merits or on procedural grounds.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In December 2006, the Veteran filed a claim that was interpreted as a petition to reopen the claim for service connection for low back disability.  Service connection for the claimed disorders was denied by the prior Board decisions based on a finding that a chronic low back disability was not shown in service.  In his August 2013 hearing testimony, the Veteran indicated that he had had problems with his lower back since service.  He noted that he was subsequently in a car accident in 1972 in which he injured his back but that he reported that he already had an existing back problem at that time, which dated back to service.  Also, in an October 2013 letter, a private physician noted that the Veteran was suffering from a spinal condition that had required multiple surgeries for treatment.  The physician indicated that after extensive review of the Veteran's past history, this spinal condition had as likely as not resulted from his military service.  

Assuming the Veteran's reporting is credible,  his testimony, along with the October 2013 letter from the private physician, relates to unestablished facts necessary to substantiate the claim (i.e. that a chronic back disability did become manifest in service and that the current low back disability is related to service).  Accordingly, the evidence is new and material and the claim may be reopened.  38 C.F.R. § 3.156.   

B.  Service connection for sleep apnea, narcolepsy and restless leg syndrome

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection is generally established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has alleged that his sleep disorders have been caused or aggravated by his service-connected asbestosis and/or by his service-connected cardiovascular disability.   He also has essentially alleged that these disabilities are directly related to service.  The evidence clearly shows diagnosis and treatment for sleep apnea, restless leg syndrome and narcolepsy. Consequently, these current disabilities have all been established.  Also, as shown by VA medical opinions from April 2006, February 2013 and March 2013, the medical evidence weighs against a finding that these disability have been caused or aggravated by the service-connected asbestosis or cardiovascular disorder.  

However, considering direct service connection, the Veteran has testified that he experienced heavy snoring in service, which could have potentially been a symptom of sleep disorder and the Board has not found a basis for finding this testimony not credible.  Also, in a March 2009 letter, a private pulmonologist and sleep medicine physician found that the Veteran's sleep apnea, restless leg syndrome and narcolepsy were at least as likely as not related to military service.  While the physician did not offer a specific rationale for this opinion, given the Veteran's testimony of experiencing symptomatology in service, the Board finds that the opinion is entitled to some probative value.  Thus, as there is no medical opinion of record to the contrary (i.e. an opinion tending to indicate that these sleep disabilities are not directly related to service), the evidence is at least in equipoise as to whether there is a nexus between service and current sleep apnea, narcolepsy and restless leg syndrome.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for these disabilities is warranted.  38 C.F.R. § 3.102; See Alemany, 9 Vet. App. 518 (1996). 




ORDER

Service connection for sleep apnea is granted.

Service connection for narcolepsy is granted.

Service connection for restless leg syndrome is granted.   


REMAND

The Veteran clearly suffers from a current low back disability, including lumbar spine degenerative disc disease.  Also, the Veteran's service treatment records do show some treatment for low back problems.  In January 1964, the Veteran was noted to be suffering from dizziness, neck and back pain, chills and constipation with a temperature of 101.  The diagnostic assessment was viral flu syndrome.  In January 1965, medical personnel indicated that the Veteran had had an appendectomy in December 1965.  He had then done well until having an auto accident on January 15, 1965, after which he began having low back pain, especially on the right.  As a result he was provided with consultative examinations, including a physical therapy evaluation.  X-rays of the lumbar spine were negative and the Veteran was not found to have any evident muscle spasm.  He did have minimal right costovertebral angle tenderness.  At the physical therapy consultation, the low back was found to be essentially normal and back exercises were recommended.

Additionally, in an October 2013 letter, a private physician found that after extensive review of the Veteran's history, his spinal condition is at least as likely as not related to service.  Consequently, as the evidence of record shows a current low back disability, low back injury during service and a potential nexus between the current disability and the injury, the Board finds that a VA examination is necessary prior to final adjudication of this claim.  38 C.F.R. § 3.159(c)(4).

Prior to arranging for the VA examination, the AOJ should obtain any records of VA treatment for low back disability from May 2010 to the present.  The AOJ should also ask the Veteran to identify any recent sources of treatment or evaluation he has received for his low back disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of VA treatment for low back disability from May 2010 to the present.  Ask the Veteran to identify any other recent sources of treatment or evaluation he has received for low back disability and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Arrange for a VA examination by an appropriate physician to determine the likely etiology of the Veteran's current low disability.  Any indicated tests should be performed.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should review the service treatment records, (to include the January 1964 and January 1965 medical records pertaining to the low back and the March 1965 separation examination); post-service private medical records dating from February 1972 to December 1974; a February 1975 VA medical certificate; statements from the Veteran and fellow service members from October 1975 and June 1976; private medical records dating from June 1976 to the present; any pertinent post-service VA medical records, including the report of a November 2006 VA medical visit; an April 2010 operative report; the Veteran's August 2013 hearing testimony pertaining to his low back disability; the October 2013 letter with medical opinion concerning the etiology of the low back disability from Dr. S; and any other information deemed pertinent.  

The examiner should then provide an opinion whether any current low back disability is at least as likely as not related to the Veteran's military service.  The examiner should explain the rationale for the opinion given.

3.  Review the VA examiner's opinion to ensure that it is in full compliance with the remand instructions.  If not, appropriate corrective action should be taken.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


